DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3, 6-8, 11-13, 16-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0288490 A1, hereinafter “Sun”) in view of Park et al. (US 2012/0057560 A1, hereinafter “Park”).
 	Regarding claims 1, 11 and 21, Sun teaches a method implemented at a network device (figs. 1 and 4), comprising: allocating resource regions for uplink transmission of a data packet of a terminal device based on a frequency hopping pattern defining positions of the resource regions, the resource regions being distributed across a plurality of carriers and corresponding to consecutive transmission time intervals (fig. 2, ¶ [0128], a carrier pattern of a node, such as node 1, may be shown 
in FIG. 2, where f1 (resource region), f2, to fn indicate carriers used by node 1 in each time unit. Tables 1-4, ¶ [0108], the first base station sends carrier configuration information to the UE. Configuration information including information about activating carrier hopping and/or the carrier hopping pattern, where the carrier hopping pattern presents a carrier set used in at least one time unit, where the carrier set includes at least one carrier ¶ [0115], ¶ [0118], the carrier hopping pattern may be periodic, and the carrier hopping pattern in each time period is the same until a carrier hopping patterns changes. ¶ [0119], the time period corresponding to the carrier hopping pattern may include at least one time unit.  Each time unit may include at least one or more consecutive or non-consecutive subframes or transmission time intervals (TTI), ¶ [0120], time units corresponding to a carrier hopping pattern may be consecutive or non-consecutive); a first transmission time interval of the consecutive transmission time intervals for transmitting an entire data packet; a second transmission time interval of the consecutive transmission time intervals for transmitting another entire data packet: and transmitting information about the resource regions to the terminal device to enable the terminal device to perform uplink transmission of the data packet based on the information (fig.2, ¶ [0108], ¶ [119], ¶ [0120]).
	Sun does not explicitly teach a first transmission time interval of the consecutive transmission time intervals for transmitting the entire data packet a second transmission time interval of the consecutive transmission time intervals for transmitting the entire data packet, wherein the data packet is a Radio Link Control, RLC, Protocol Data Unit, PDU; in response to successfully decoding a transport block received from the terminal device on one of the resource regions, acknowledging successful transmission in all the carriers.
Park teaches a first transmission transmitting the entire data packet and a second transmission transmitting the entire data packet (¶ [0156], the processor 1333 may control the MAC layer module to receive a plurality of duplication data on a plurality of CCs from the UE through the plurality of HARQ entities, perform decoding by combining the plurality of duplication data, and transmit HARQ feedback based on the decoded result to the UE through one or more of the plurality of HARQ entities, ¶ [0075]), wherein the data packet is an RLC PDU (¶ [0134], data may be an RLC PDU or a MAC PDU, ¶ [0126]); in response to successfully decoding a transport block received from the terminal device on one of the resource regions, acknowledging successful transmission in all the carriers (¶ [0122], As one method for transmitting HARQ feedback to the eNB, all the HARQ entities 1133-1, 1133-2, .  . . , 1133-N may transmit HARQ feedback to the eNB. ¶ [0132], ¶ [0093], ¶ [0098], For example, if three HARQ entities transmit duplicated MAC PDUs and only one HARQ entity receives a HARQ ACK signal for the MAC PDU, the UE may not perform data retransmission through the HARQ entities receiving HARQ NACK signals even though the other two HARQ entities receive the HARQ NACK signals., ¶ [0113], ¶ [0156], the processor 1333 may control the MAC layer module to receive a plurality of duplication data on a plurality of CCs from the UE through the plurality of HARQ entities, perform decoding by combining the plurality of duplication data, and transmit HARQ feedback based on the decoded result to the UE through one or more of the plurality of HARQ entities).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to transmit/receive duplicate packets/RLC PDUs on the plurality of carriers (i.e., to transmit the entire data packet/RLC PDU in a first transmission time interval of the consecutive transmission time intervals and transmit the entire data packet/RLC PDU in the second transmission time interval of the consecutive transmission time intervals) and to acknowledge successful transmission in all the carriers in response to successfully decoding a transport block received from the terminal device on one of the resource regions in the system of Sun to further enhance system efficiency and reliability (¶ [0008] of Park). 
figs. 3, 6 and 7), comprising: receiving information about resource regions for uplink transmission of a data packet to a network device (fig. 3, ¶ [0174], a user equipment UE receives carrier configuration information sent by a first base station, where the carrier configuration information includes information about activating carrier hopping mode and/or a carrier hopping pattern, the carrier hopping pattern presents a carrier set used by the user equipment in at least one time unit ), the resource regions being distributed across a plurality of carriers and corresponding to consecutive transmission time intervals, a first transmission time interval of the consecutive transmission time intervals for transmitting an entire data packet; a second transmission time interval of the consecutive transmission time intervals for transmitting another entire data packet (¶ [0118], the carrier hopping pattern may be periodic, and the carrier hopping pattern in each time period is the same until a carrier hopping patterns changes. ¶ [0119], the time period corresponding to the carrier hopping pattern may include at least one time unit.  Each time unit may include at least one or more consecutive or non-consecutive subframes or transmission time intervals (TTI), ¶ [0120], time units corresponding to a carrier hopping pattern may be consecutive or non-consecutive. Tables 1-4 and performing the uplink transmission of the data packet based on the information about the resource regions, including determining the resource regions based on information about resource regions and a frequency hopping pattern defining positions of the resource regions (fig. 2, ¶ [0108], the first base station sends carrier configuration information to the UE. Configuration information including information about activating carrier hopping and/or the carrier hopping pattern, where the carrier hopping pattern presents a carrier set used in at least one time unit, ¶ [0115], ¶ [0118], the carrier hopping pattern may be periodic, and the carrier hopping pattern in each time period is the same until a carrier hopping patterns changes. ¶ [0119], the time period corresponding to the carrier hopping pattern may include at least one time unit.  Each time unit may include at least one or more consecutive or non-consecutive subframes or transmission time intervals (TTI), ¶ [0120], time units corresponding to a carrier hopping pattern may be consecutive or non-consecutive. ¶ [0128], a carrier pattern of a node, such as node 1, may be shown in FIG. 2, where f1, f2, to fn indicate carriers used by node 1 in each time unit. Tables 1-4, fig. 3).
 	Sun does not explicitly teach a first transmission time interval of the consecutive transmission time intervals for transmitting the entire data packet a second transmission time interval of the consecutive transmission time intervals for transmitting the entire data packet, wherein the data packet is a Radio Link Control, RLC, Protocol Data Unit, PDU; in response to successfully decoding a transport block received from the terminal device on one of the resource regions, acknowledging successful transmission in all the carriers.
Park teaches a first transmission transmitting the entire data packet and a second transmission transmitting the entire data packet  (¶ [0156], the processor 1333 may control the MAC layer module to receive a plurality of duplication data on a plurality of CCs from the UE through the plurality of HARQ entities, perform decoding by combining the plurality of duplication data, and transmit HARQ feedback based on the decoded result to the UE through one or more of the plurality of HARQ entities, ¶ [0075], ¶ [0096]), wherein the data packet is an RLC PDU (¶ [0134], data may be an RLC PDU or a MAC PDU, ¶ [0126]); in response to successfully decoding a transport ¶ [0122], As one method for transmitting HARQ feedback to the eNB, all the HARQ entities 1133-1, 1133-2, .  . . , 1133-N may transmit HARQ feedback to the eNB. ¶ [0132], ¶ [0093], ¶ [0098], For example, if three HARQ entities transmit duplicated MAC PDUs and only one HARQ entity receives a HARQ ACK signal for the MAC PDU, the UE may not perform data retransmission through the HARQ entities receiving HARQ NACK signals even though the other two HARQ entities receive the HARQ NACK signals., ¶ [0113], ¶ [0156], the processor 1333 may control the MAC layer module to receive a plurality of duplication data on a plurality of CCs from the UE through the plurality of HARQ entities, perform decoding by combining the plurality of duplication data, and transmit HARQ feedback based on the decoded result to the UE through one or more of the plurality of HARQ entities).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to transmit duplicate packets/RLC PDUs on the plurality of carriers (i.e., to transmit the entire data packet/RLC PDU in a first transmission time interval of the consecutive transmission time intervals and transmit the entire data packet/RLC PDU in the second transmission time interval of the consecutive transmission time intervals) and to acknowledge successful transmission in all the carriers in response to successfully decoding a transport block received from the terminal device on one of the resource regions in the system of Sun to further enhance system efficiency and reliability (¶ [0008] of Park).
	Regarding claims 2 and 12, Sun in view of Park teaches the method according to Claim 1, wherein the frequency hopping pattern includes one or more of: a number of resource regions in a carrier; a position of a resource region in a carrier; a size of a Sun: ¶ [0119], Each time unit may include at least one or more 
consecutive or non-consecutive subframes or transmission time intervals 
(Transmission Time Interval, TTI), ¶ [0128], a carrier pattern of a node, such as node 1, may be shown in FIG. 2, where f1 (resource region), f2, to fn indicate carriers used by node 1 in each time unit. Tables 1-4, fig. 3).
Regarding claims 3 and 13, Sun in view of Park teaches the method according to Claim 2, wherein the frequency hopping pattern is transmitted to the terminal device via a Radio Resource Control, RRC signaling or predefined at both the network device and the terminal device (Sun: ¶ [0113] and ¶ [0114]).	
	Regarding claims 7 and 17, Sun in view of Park teaches the method according to Claim 6, wherein the frequency hopping pattern includes one or more of: a number of resource regions in a carrier; a position of a resource region in a carrier: a size of a resource region in frequency domain; and a transmission time interval corresponding to a resource region(Sun: ¶ [0119], Each time unit may include at least one or more 
consecutive or non-consecutive subframes or transmission time intervals 
(Transmission Time Interval, TTI), ¶ [0128], a carrier pattern of a node, such as node 1, may be shown in FIG. 2, where f1 (resource region), f2, to fn indicate carriers used by node 1 in each time unit. Tables 1-4, fig. 3).
Regarding claims 8 and 18, Sun in view of Park teaches the method according to Claim 7, wherein the frequency hopping pattern is received from the network device via a Radio Resource Control, RRC, signaling or predefined at both the network device and the terminal device (Sun: ¶ [0113] and ¶ [0114]). 	

Response to Arguments
7.	Applicant’s arguments filed on January 5, 2021 have been considered but they are not persuasive. 
8.	On pages 10-11 of Arguments/Remarks, Applicant argues “…Thus, the duplication described in Park is performed at the MAC layer, which does not disclose duplication at the RLC layer. Furthermore, Park discloses that the duplication data from each component carrier is combined for decoding and an acknowledgement of the combined decoding is sent to the UE. There is no disclosure in Park that the RLC layer is duplicated in each component carrier and that upon successful decoding of the RLC PDU on one component carrier, sending an acknowledgement on all component carriers. Thus, there is no disclosure in Park of “in response to successfully decoding a transport block received from the terminal device on one of the resource regions, acknowledging successful transmission in all the carriers.”
Accordingly, the proposed Sun-Park combination at least fails to disclose, teach or suggest “in response to successfully decoding a transport block received from the terminal device on one of the resource regions, acknowledging successful transmission in all the carriers,” as recited in amended independent claim 1. Therefore, the proposed Sun-Park combination fails to disclose, teach, or suggest every element of claim 1…”
Examiner respectfully disagrees and submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
¶ [0134], data may be an RLC PDU or a MAC PDU, ¶ [0126]); in response to successfully decoding a transport block received from the terminal device on one of the resource regions, acknowledging successful transmission in all the carriers (¶ [0122], As one method for transmitting HARQ feedback to the eNB, all the HARQ entities 1133-1, 1133-2, .  . . , 1133-N may transmit HARQ feedback to the eNB. ¶ [0132], ¶ [0093], ¶ [0098], For example, if three HARQ entities transmit duplicated MAC PDUs and only one HARQ entity receives a HARQ ACK signal for the MAC PDU, the UE may not perform data retransmission through the HARQ entities receiving HARQ NACK signals even though the other two HARQ entities receive the HARQ NACK signals., ¶ [0113], ¶ [0156], the processor 1333 may control the MAC layer module to receive a plurality of duplication data on a plurality of CCs from the UE through the plurality of HARQ entities, perform decoding by combining the plurality of duplication data, and transmit HARQ feedback based on the decoded result to the UE through one or more of the plurality of HARQ entities).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to transmit/receive duplicate packets/RLC PDUs on the plurality of carriers and to acknowledge successful transmission in all the carriers in response to successfully decoding a transport block received from the terminal device on one of the resource regions in the system of Sun to further enhance system efficiency and reliability (¶ [0008] of Park).
Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANDISH K RANDHAWA/Examiner, Art Unit 2477